                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
MELANIA RIVERA                :       Civ. No. 3:18CV02001(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :       November 21, 2019
COMMISSIONER, SOCIAL          :
SECURITY ADMINISTRATION       :
                              :
------------------------------x

     ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY’S FEES IN
                    ACCORDANCE WITH STIPULATION

     Plaintiff Melania Rivera (“plaintiff”) filed an application

for Disability Insurance Benefits on January 12, 2016, alleging

disability beginning October 1, 2015. See Certified Transcript of

the Administrative Record, Doc. #16, compiled on January 29, 2019,

(hereinafter “Tr.”) at 51. Plaintiff’s application was denied

initially on March 2, 2016, see Tr. 69, and upon reconsideration

on April 20, 2016, see Tr. 75. On September 28, 2017, plaintiff,

represented by a prior attorney, appeared and testified, through

an interpreter, before Administrative Law Judge (“ALJ”) John Noel.

See Tr. 33-45. On October 27, 2017, the ALJ issued an unfavorable

decision. See Tr. 18-27. On October 9, 2018, the Appeals Council

denied plaintiff’s request for review, thereby making the ALJ’s

October 27, 2017, decision the final decision of the Commissioner.

See Tr. 1-3.




                                  1
     Plaintiff, represented by Attorney Olia Yelner, filed the

Complaint in this case on December 7, 2018. [Doc. #1]. The parties

consented to the undersigned’s jurisdiction on December 27, 2018.

[Doc. #9].

     On February 4, 2019, the Commissioner (“defendant”) filed the

Certified Transcript of the Administrative Record. [Doc. #10]. On

April 5, 2019, plaintiff filed a motion to reverse the decision of

the Commissioner. [Doc. #12]. On June 14, 2019, after seeking and

receiving an extension of time, see Docs. #14, #15, defendant

filed a motion to affirm the decision of the Commissioner. [Doc.

#17].

     On August 15, 2019, the undersigned issued a Ruling granting

plaintiff’s motion to reverse, to the extent plaintiff sought a

remand for further administrative proceedings. See Doc. #18.

Judgment entered in plaintiff’s favor on August 20, 2019. [Doc.

#19].

     On November 12, 2019, plaintiff filed a Motion for Attorney’s

Fees Pursuant to the Equal Access to Justice Act, along with an

itemization of the hours incurred in prosecuting this matter.

[Doc. #21]. On November 21, 2019, defendant filed a “Stipulation

to Award Attorney Fees and Costs” (hereinafter the “Fee

Stipulation”). Doc. #24 (sic).

     Although the parties have reached an agreement as to the

appropriate award of fees in this matter, the Court is obligated


                                 2
to review the fee application and determine whether the proposed

fee award is reasonable. “[T]he determination of a reasonable fee

under the EAJA is for the court rather than the parties by way of

stipulation.” Pribek v. Sec’y, Dep’t of Health & Human Servs., 717

F. Supp. 73, 75 (W.D.N.Y. 1989) (citation and quotation marks

omitted); see also Rogers v. Colvin, No. 4:13CV945(TMC), 2014 WL

630907, at *1 (D.S.C. Feb. 18, 2014); Design & Prod., Inc. v.

United States, 21 Cl. Ct. 145, 152 (1990) (holding that under the

EAJA, “it is the court’s responsibility to independently assess

the appropriateness and measure of attorney’s fees to be awarded

in a particular case, whether or not an amount is offered as

representing the agreement of the parties in the form of a

proposed stipulation”). The Court therefore has reviewed

plaintiff’s itemization of hours incurred to determine whether the

stipulated amount is reasonable.

     For the reasons set forth herein, the Court APPROVES and SO

ORDERS the parties’ Fee Stipulation [Doc. #24], and GRANTS the

Motion for Attorney’s Fees Pursuant to the Equal Access to Justice

Act [Doc. #21], for the stipulated amount of $5,500.

                            DISCUSSION

     A party who prevails in a civil action against the United

States may seek an award of fees and costs under the Equal Access

to Justice Act (“EAJA” or the “Act”), 28 U.S.C. §2412, the purpose

of which is “to eliminate for the average person the financial


                                   3
disincentive to challenging unreasonable government actions.”

Commissioner, I.N.S. v. Jean, 496 U.S. 154, 163 (1990) (citing

Sullivan v. Hudson, 490 U.S. 877, 883 (1989)). In order for an

award of attorney’s fees to enter, this Court must find (1) that

the plaintiff is a prevailing party, (2) that the Commissioner’s

position was without substantial justification, (3) that no

special circumstances exist that would make an award unjust, and

(4) that the fee petition was filed within thirty days of final

judgment. See 28 U.S.C. §2412(d)(1)(B).

     In the itemization of the hours incurred in prosecuting this

matter, plaintiff’s attorney claims fees in the amount of

$5,903.81, for 29.1 hours at the rate of $202.88 per hour. See

Docs. #21 at 1, #21-1 at 2. The parties have now reached an

agreement under which defendant would pay a total of $5,500.00 in

fees, which represents approximately 27.1 hours of attorney time.

See Doc. #24. It is plaintiff’s burden to establish entitlement to

a fee award, and the Court has the discretion to determine what

fee is “reasonable.” Hensley v. Eckerhart, 461 U.S. 424, 433, 437

(1983) (interpreting 42 U.S.C. §1988, which allows a “prevailing

party” to recover “a reasonable attorney’s fee as part of the

costs”).1 This Court has a duty to review plaintiff’s itemized time




1 The “standards set forth in [Hensley] are generally applicable in
all cases in which Congress has authorized an award of fees to a
‘prevailing party.’” Hensley, 461 U.S. at 433 n.7.

                                 4
log to determine the reasonableness of the hours requested and to

exclude hours “that are excessive, redundant, or otherwise

unnecessary[.]” Id. at 434. “Determining a ‘reasonable attorney’s

fee’ is a matter that is committed to the sound discretion of a

trial judge.” J.O. v. Astrue, No. 3:11CV1768(DFM), 2014 WL

1031666, at *1 (D. Conn. Mar. 14, 2014) (quoting Perdue v. Kenny

A., 559 U.S. 542, 558 (2010)).

     Here, the Court finds that plaintiff has satisfied the

requirements of 28 U.S.C. §2412(d)(1)(B), and that an award of

fees may enter. Specifically, the Court finds that: (1) plaintiff

is a prevailing party in light of the Court having partially

granted plaintiff’s motion to reverse and having ordered a remand

of this matter for further administrative proceedings; (2) the

Commissioner’s position was without substantial justification; (3)

on the current record, no special circumstances exist that would

make an award unjust; and (4) the fee petition was timely filed.2

See 28 U.S.C. §2412(d)(1)(B). The Court next turns to the

reasonableness of the fees sought.

     In this case, plaintiff’s counsel seeks payment for 27.1

hours of attorney time, reduced from the total 29.1 hours actually


2 Plaintiff’s motion is timely as it was filed within thirty days
after the time to appeal the final judgment had expired. See
Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991) (“[A] ‘final
judgment’ for purposes of 28 U.S.C. §2412(d)(1)(B) means a
judgment rendered by a court that terminates the civil action for
which EAJA fees may be received. The 30–day EAJA clock begins to
run after the time to appeal that ‘final judgment’ has expired.”).
                                 5
incurred. See Docs. #21, #24. The administrative transcript in

this case was comprised of 424 pages and plaintiff’s counsel

submitted a thorough and well-reasoned brief. Additionally,

plaintiff’s counsel did not represent plaintiff during the

administrative proceedings. The Court finds the time reasonable

for the work claimed, including: preparation of the Complaint

[Doc. #1]; review of the administrative transcript [Doc. #10];

preparation of the the motion to reverse [Doc. #12]; and

preparation of the joint statement of material facts [Doc. #12-2].

Cf. Rodriguez v. Astrue, No. 08CV00154(JCH)(HBF), 2009 WL 6319262,

at *3 (D. Conn. Sept. 3, 2009) (“Relevant factors to weigh include

the size of the administrative record, the complexity of the

factual and legal issues involved, counsel’s experience, and

whether counsel represented the claimant during the administrative

proceedings.” (citations and quotation marks omitted)); see also

Lechner v. Barnhart, 330 F. Supp. 2d 1005, 1012 (E.D. Wis. 2004);

cf. Barbour v. Colvin, 993 F. Supp. 2d 284, 291 (E.D.N.Y. 2014).

The Court further finds that the 27.1 hours claimed is reasonable;

“[c]ourts throughout the Second Circuit have consistently found

that routine Social Security cases require, on average, between

[twenty] and [forty] hours of attorney time to prosecute.” Poulin

v. Astrue, No. 3:10CV1930(JBA)(JGM), 2012 WL 264579, at *3 (D.

Conn. Jan. 27, 2012)(citations and quotation marks omitted); Cobb




                                 6
v. Astrue, No. 3:08CV1130(MRK)(WIG), 2009 WL 2940205, at *3 (D.

Conn. Sept. 2, 2009).

      Accordingly, the Court finds that the stipulated time is

reasonable, particularly in light of the parties’ agreement, which

adds weight to the claim that the fee award claimed is reasonable.

Therefore, an award of $5,500 in fees is appropriate. Accordingly,

the Court APPROVES and SO ORDERS the parties’ Fee Stipulation

[Doc. #24], and GRANTS the Motion for Attorney’s Fees Pursuant to

the Equal Access to Justice Act [Doc. #21], for the stipulated

amount of $5,500.

     SO ORDERED at New Haven, Connecticut this 21st day of

November, 2019.

                             /s/                    .
                         Hon. Sarah A. L. Merriam
                         United States Magistrate Judge




                                 7
